                                   United States Bankruptcy Court
                                     Northern District of Ohio

Brandi Monique Daniels        }
                              }      Case #: 17-52679
                              }
               Debtor         }      Judge Alan M. Koschik
                              }
                              }
NOTICE OF OBJECTION TO THE PROOF OF CLAIM OF SANTANDER CONSUMER
                       USA, INC. (CLAIM # 7-1)

       The above-mentioned Debtor has filed papers with the court to Object to the proof of claim of Santander
Consumer USA, Inc. (Claim # 7-1) in the above captioned case.

        Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the objection, or if you want the court to consider
your views on the objection, then on or before July 27th      , 2020 you or your attorney must:

                File with the court a written request for a hearing (or, if the court
                requires a written response, an answer, explaining your position) at:
                                               Clerk of Court
                                   UNITED STATES BANKRUPTCY COURT
                                              Northern District of Ohio
                                             2 South Main St., Ste. 455
                                                  Akron, Oh 44308
         You must also mail a copy to:
                                                 Ryan J. Gerace, Esq.
                                               Borders & Gerace, LLC
                                                529 White Pond Drive
                                                 Akron, Ohio 44320

                                              Keith L. Rucinski, Trustee
                                             One Cascade Plaza Suite 2020
                                                  Akron, Oh 44308

         If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion or objection and may ent an order granting that relief.


Respectfully Submitted,

 /s/ Ryan J. Gerace
Ryan J. Gerace (0075913)
Borders & Gerace, LLC
529 White Pond Drive
Akron, Ohio 44320
Tel (330) 983-9719
bandgakroncourtnotices@gmail.com




17-52679-amk            Doc 71       FILED 06/25/20           ENTERED 06/25/20 10:38:06                   Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th   day of June , 2020, a true and correct copy of this

NOTICE OF OBJECTION TO PROOF OF CLAIM was served:

        Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Keith L. Rucinski, for the Office of Chapter 13 Trustee, at efilings@ch13akron.com
       Office of the United States Trustee


        And by regular US Mail, Postage Paid, on this 25th     day of June , 2020 to the following
parties listed below. Further, Counsel for the Debtor represents to the Court that
claimant/creditor was served at the address below pursuant to Fed. R. Bankr. P. 2002(g)(1)(A):


       Debtor:
       Brandi Monique Daniels
       322 Trigonia Drive
       Akron, Ohio 44302
       (*Served via Regular US Mail*)


       Creditor:
       Santander Consumer, USA, Inc.
       Attn: Abel Marin
       PO Box 961245
       Fort Worth, TX 76161-1245
       (*served via regular US Mail*)




                                                      /s/ Ryan J. Gerace, Esq.
                                                     Ryan J. Gerace (0075913)




17-52679-amk       Doc 71     FILED 06/25/20       ENTERED 06/25/20 10:38:06           Page 2 of 2
